Filed 6/27/14
                          CERTIFIED FOR PUBLICATION


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            SIXTH APPELLATE DISTRICT


OLD REPUBLIC CONSTRUCTION                          H037989
PROGRAM GROUP,                                    (Santa Clara County
                                                   Super. Ct. No. CV203288)
        Plaintiff and Respondent,

           v.

THE BOCCARDO LAW FIRM, INC.

        Defendant and Appellant.



        Defendants Boccardo Law Firm (Boccardo) and one of its partners, John C. Stein,
bring this appeal from an order denying their motion under the anti-SLAPP law (Code
Civ. Proc., § 425.16 (§ 425.16)), to strike three causes of action asserted against them by
plaintiff Old Republic Construction Program Group (Old Republic). The question
presented is whether the statute applies to claims alleging that defendants wrongfully
withdrew settlement funds derived from a now-defunct lawsuit, which they had deposited
in their trust account pursuant to a stipulation requiring Old Republic’s consent to any
withdrawal. In answering this question we apply two principles that have perhaps not
been as clearly articulated in the case law as they should be: (1) in determining whether a
cause of action arises from conduct protected by the statute, the focus is on the wrongful,
injurious conduct identified in the complaint, and whether that conduct comes within the
statute’s description of protected conduct; and (2) unless the wrongful conduct is
communicative in character, it is protected by the statute only if it was undertaken in
connection with an issue of public importance. Because the withdrawal of funds
underlying the causes of action at issue was neither communicative nor related to an issue
of public interest, the trial court properly denied a motion to dismiss those causes of
action. We will therefore affirm the order.
                                      BACKGROUND
       A. The Carabello Action
       Defendants Boccardo and Stein filed an action for damages in San Joaquin
Superior Court on behalf of Albert Carabello, alleging that he had been injured when his
pickup collided with a vehicle operated by Beverly Casby, the defendant in that action.1
Casby was insured under a policy of automobile insurance with liability coverage of
$100,000.
       It is apparently undisputed that at the time of the collision, Carabello was acting in
the course and scope of his employment. Plaintiff Old Republic was the workers’
compensation insurer for Carabello’s employer. It provided benefits which it claims
exceeded $100,000. It filed a complaint in intervention in the San Joaquin action,
asserting a right to reimbursement of these expenditures.
       In answer to both Carabello’s and Old Republic’s complaints, Casby raised the
affirmative defense of Witt v. Jackson (1961) 57 Cal.2d 57, which limits the ability of an
employer, or its insurer, to obtain reimbursement out of an injured worker’s recovery
against a third party where the employer’s own negligence contributed to the worker’s
injuries. (See 2 Witkin, Summary of Cal. Law (10th ed. 2005) Workers Compensation,
§ 92, pp. 653-655; Levels v. Growers Ammonia Supply Co. (1975) 48 Cal.App.3d 443.)
       Carabello and Casby agreed to settle the case for her $100,000 policy limits. Old
Republic’s claim to reimbursement, however, remained unresolved. Accordingly,

       1
        Both parties’ spouses were also joined in the action, but this fact has not been
mentioned by the parties and will likewise be disregarded by us.

                                              2
Casby’s insurer made the settlement check payable to Carabello, Boccardo, and Old
Republic. Stein and counsel for Old Republic therefore signed a written stipulation
stating “that the $100,000.00 settlement money . . . will be deposited into an interest
bearing account” and that “[s]ignatures of both parties will be required to withdraw any
money.” It was apparently understood that the funds would be placed in defendants’
client trust account. The settlement check was duly endorsed and deposited.
       On December 14, 2009—the same day he signed the stipulation—counsel for Old
Republic filed a motion “for apportionment of settlement proceeds,” to be heard on
January 10, 2010. The motion asserted an entitlement to the entire settlement fund, but
did not mention the issue of employer negligence. Stein later asserted that he objected to
the motion at a December 18 case management conference, arguing that it “was not well
taken because, as part of the settlement agreement, we had agreed to litigate against the
Intervener and fully assert Witt v. Jackson (1961) 2 Cal.2d 57, as a defense to their lien.”
According to him, the court set August 9, 2010, for a “[t]rial of that matter,” to be
preceded by a mandatory settlement conference on July 6, 2010.
       After the December conference, Old Republic withdrew its motion for
apportionment. About a month later, on January 19, 2010, counsel for Old Republic filed
a notice of lien seeking to recover $111,026.33 “against any settlement of [sic] judgment
in this action.” At the same time, counsel filed a request to dismiss Old Republic’s
complaint in intervention with prejudice. The record contains no explanation for this
action. Nor does it show that Old Republic notified Boccardo or Stein of the dismissal.
About three weeks later, Stein dismissed the Carabello complaint with prejudice. The
request recited that it was made “[a]s to defendants Beverly Casby and Gerald Casby
only” and that “Plaintiff and Intervenor have Trial August 9, 2010 to resolve liens.”
However, the dismissal of the complaint meant that there was no longer any pleading
before the court seeking affirmative relief.

                                               3
       The trial court apparently conducted a settlement conference on July 6, 2010.
Stein later asserted that it was during this conference, or shortly before it, that he became
aware of Old Republic’s dismissal of the complaint in intervention. Upon learning of it,
he sought a hearing on shortened time for a motion authorizing release of the settlement
funds to Carabello. He argued that by dismissing its pleading, Old Republic had forfeited
any right to litigate the issue of employer negligence, and thus to recover on its lien. The
trial court, however, concluded that the dismissal of all affirmative pleadings had
deprived it of any power to grant the requested relief. In a formal order the court wrote,
“This case has been dismissed in its entirety. This Court has no further jurisdiction.” It
does not appear that either party sought relief from this order.
       On July 9, 2010, Stein wrote to counsel for Old Republic indicating that he
intended to distribute the deposited funds.2 He again asserted that by dismissing its
complaint Old Republic had given up the right to seek reimbursement. He took issue
with a prior assertion by opposing counsel “that the matter can be litigated before the
WCAB [(Workers’ Compensation Appeals Board)].” He offered to forbear from
withdrawal for one week to “give you time to go to the WCAB and get a Restraining
Order prohibiting me from disbursing my settlement.” Old Republic apparently did
nothing. On July 28, Stein wrote that having just received the court’s formal order
disclaiming the power to grant relief, he was disbursing the funds to his client forthwith.
       B. The Workers’ Compensation Board Petition
       On September 14, 2010, Old Republic petitioned the WCAB to order
disbursement of the settlement proceeds. Stein filed a trial brief in which he conceded
that the WCAB had jurisdiction to determine Old Republic’s entitlement to credit against
future benefits. He argued, however, that the superior court had exclusive jurisdiction to

       2
          Stein later declared that at the time of this letter, his client Carabello was “about
to lose his house” and was insisting on release of the funds.

                                               4
determine the Witt v. Jackson issues as they might affect the existing settlement proceeds,
and that Old Republic had lost the opportunity to secure an adjudication of that issue by
dismissing its complaint in intervention.
              On February 2, 2011, a workers’ compensation judge denied Old
Republic’s petition for disbursement. He found that the settlement funds had already
been “disbursed by applicant’s counsel.” He also concluded that the WCAB lacked
jurisdiction to grant the relief sought by Old Republic. On April 25, 2011, the WCAB
granted reconsideration of that decision “to further study the factual and legal issues in
this case.” The WCAB apparently issued a decision on September 12, 2013, finding that
it had jurisdiction over the issues presented, and remanding them for trial.3

       C. The Present Action
       Old Republic filed the complaint in this matter on June 16, 2011. Although it
names only Boccardo and Stein as defendants, it alleges that the stipulation of
December 14, 2009, was a binding contract “between plaintiff, Albert Carrabello [sic],
and The Boccardo Law Firm.” The first cause of action alleges that “defendants”—i.e.,
Boccardo and Stein—breached this contract “by disbursing the settlement proceeds
without the signature and/or consent of [Old Republic].” The second cause of action
charges defendants with fraudulently inducing Old Republic to assent to the placement of
funds in Boccardo’s trust account by falsely promising not to distribute funds “until both

       3
          Defendants notified this court of the WCAB decision about six months after it
issued, following this court’s promulgation of notice of oral argument. We were
presented with no formal request to augment the record (see Cal. Rules of Court,
rule 8.155), or for judicial notice (Evid. Code, § 459), and no certified copy of the
decision (see People v. Preslie (1977) 70 Cal.App.3d 486, 494). No request to dismiss
the appeal was made. (See Cal. Rules of Court, rule 8.244(c).) This court has expended
considerable effort in resolving the difficult and important issues presented by this
appeal, none of which appear to be subject to adjudication in the WCAB proceeding.
Therefore, insofar as the filing described above conveyed a suggestion of mootness, we
reject the suggestion and decline to dismiss the appeal on our own motion.

                                              5
parties agreed in [sic] the distribution amount.” The third cause of action characterizes
defendants’ distribution of the funds as conversion. The fourth posits that defendants’
withdrawal of funds breached a fiduciary duty to Old Republic. The fifth alleges that
defendants breached a duty of care to Old Republic by “negligently and carelessly
distribut[ing] the funds” without Old Republic’s consent. The sixth cause of action seeks
declaratory relief, in that Old Republic “conten[d]s it is entitled to some or all of the
settlement proceeds and defendants contend that plaintiff is not entitled to any and has
[sic] in fact distributed the settlement proceeds.”
       On August 5, 2011, defendants demurred to all causes of action. The court
sustained the demurrer with leave to amend as to the third cause of action (conversion)
and fourth cause of action (breach of fiduciary duty) on grounds of failure to state facts
sufficient to constitute a cause of action. The demurrer was otherwise overruled. Old
Republic did not amend the complaint.
       On November 8, 2011, defendants filed a motion to dismiss the remaining causes
of action under the anti-SLAPP law (§ 425.16). They prayed in the alternative to stay the
matter pending disposition of the WCAB proceeding. The court granted the motion to
strike as to the second cause of action (fraud), but denied it with respect the first
(contract), fifth (negligence), and sixth (declaratory relief) causes of action. The court
denied the motion to stay proceedings. Defendants promptly filed a notice of appeal.4
       4
          Although we have found no case squarely so holding, it appears that an
immediate appeal by the moving party will lie from an order denying a SLAPP motion as
to some causes of action, even though the motion is granted as to others. The statute does
not by its terms impose any limitation on the right to appeal, stating only that “An order
granting or denying a special motion to strike shall be appealable under Section 904.1.”
(§ 425.16, subd. (i); see Code Civ. Proc., § 904.1, subd. (13) [authorizing appeal “[f]rom
an order granting or denying a special motion to strike under Section 425.16”].) Many
courts have entertained appeals from orders granting or denying a SLAPP motion as to
some but not all causes of action. (E.g., City of Colton v. Singletary (2012) 206
Cal.App.4th 751, 757 [appeal from order striking two of six causes of action]; Fontani v.
Wells Fargo Investments, LLC (2005) 129 Cal.App.4th 719, 725 [order striking two of
                                               6
                                        DISCUSSION
   I. Procedural Framework
       The anti-SLAPP law authorizes a defendant to bring a “Special Motion to Strike”
any cause of action “arising from any act of [the defendant] in furtherance of [the
defendant’s] right of petition or free speech . . . in connection with a public issue.”
(§ 425.16, subd. (b)(1).) The statute goes on to enumerate four classes of conduct,
described in greater detail below, that come within its protection. (Id., subd. (e).) Any
cause of action “arising from” protected conduct shall be stricken on the defendant’s
motion, unless the plaintiff establishes a “probability that [he or she] will prevail on the
claim.” (Id., subd. (b)(1).)
       The statute thus mandates a two-step analysis. The first step is to determine
whether the moving party has shown that the targeted cause of action arises from conduct
protected by the statute. (Martinez v. Metabolife International, Inc. (2003) 113
Cal.App.4th 181, 186.) If the answer is yes, the court considers whether the plaintiff has
established the requisite probability of success. (Ibid.) As to both questions, a reviewing
court applies its independent judgment, without deference to the trial court’s ruling.
(Cabral v. Martins (2009) 177 Cal.App.4th 471, 478.) Of course, there is no occasion to
consider the likelihood of success unless the action arises from protected activity.
   II. For Purposes of the Anti-SLAPP Statute, the Challenged Causes of Action
      Arose from Defendants’ Withdrawal of Funds, Not from the Parties’ Stipulation
       We are concerned on this appeal with only three of Old Republic’s six original
causes of action: breach of contract, negligence, and declaratory relief. The question
whether these causes of action arise from protected activity involves two subsidiary
inquiries: (1) From what acts or omissions do these causes of action arise, for purposes


10 causes of action], disapproved on another point in Kibler v. Northern Inyo County
Local Hosp. Dist. (2006) 39 Cal.4th 192, 203, fn. 5.)

                                              7
of applying this statute; and (2) do those acts or omissions come within the statute’s
definition of protected conduct? With respect to the first question, defendants assert at
one point in their brief that the targeted causes of action “all aris[e] from [the]
stipulation” which resulted in the deposit of settlement funds in defendants’ trust account.
If true this would bring these causes of action within the statute’s protection, because the
stipulation was a “writing made in connection with an issue under consideration or
review by a . . . judicial body.” (§ 425.16, subd. (e)(2).) The function of the stipulation
was to hold the settlement funds in stasis pending an adjudication of Old Republic’s right
to reimbursement—an issue, as the court below noted, “still under consideration by the
San Joaquin County Superior Court.” In this regard the case appears materially identical
to Navellier v. Sletten (2002) 29 Cal.4th 82, 90, where the court stated that the
defendant’s “negotiation and execution of [a] Release . . . involved ‘statement[s] or
writing[s] made in connection with an issue under consideration or review by a . . .
judicial body’ ” as protected under section 425.16, subdivision (e)(2). We see no reason
to doubt that this same conclusion applies here.
       However, this only establishes that any cause of action arising from the stipulation
would be protected by the statute. It leaves unanswered the question whether the three
causes of action before us arose from the stipulation. (Id., subd. (b)(1).) The question
whether a cause of action arises from specified conduct for purposes of the statute
depends on “ ‘the principal thrust or gravamen of the plaintiff’s cause of action.’ ”
(Robles v. Chalilpoyil (2010) 181 Cal.App.4th 566, 575, quoting Martinez v. Metabolife
International, supra, 113 Cal.App.4th 181, 188; see Ramona Unified School Dist. v.
Tsiknas (2005) 135 Cal.App.4th 510, 519-520; In re Episcopal Church Cases (2009) 45
Cal.4th 467, 477; cf. Wang v. Wal–Mart Real Estate Business Trust (2007) 153
Cal.App.4th 790, 802 [applicability of statute depends on “principal thrust or
predominant nature of the complaint”].) It is not enough that the complaint refers to

                                               8
protected activity. “ ‘[W]hen the allegations referring to arguably protected activity are
only incidental to a cause of action based essentially on nonprotected activity, collateral
allusions to protected activity should not subject the cause of action to the anti-SLAPP
statute.’ ” (Robles v. Chalilpoyil, supra, 181 Cal.App.4th at p. 575.)
       The concepts of “principal thrust” and “gravamen,” however, may be too
indefinite and abstract to provide a clear rule with predictable results. (See Hydro-Mill
Co., Inc. v. Hayward, Tilton and Rolapp Ins. Associates, Inc. (2004) 115 Cal.App.4th
1145, 1153 [test for determining applicable limitations period variously stated as “ ‘ “the
‘gravamen’ of the cause of action,” ’ ” “ ‘ “ ‘[t]he nature of the right sued upon,’ ” ’ ” and
“ ‘the primary interest invaded by defendant’s wrongful conduct’ ”]; Vafi v. McCloskey
(2011) 193 Cal.App.4th 874, 880 [equating “ ‘gravamen’ ” with “principal purpose . . . of
the action”]; Cheong Yu Yee v. Cheung (2013) 220 Cal.App.4th 184, 194 [same]; Black’s
Law Dict. (9th ed. 2009) p. 770, col. 1 [defining “gravamen” as “[t]he substantial point or
essence of a claim, grievance, or complaint”]; 6 Oxford English Dict. (2d ed. 1989)
p. 781 [“[t]he particular part of an accusation that bears most heavily on the person
accused”]; 3 Witkin, Cal. Procedure (5th ed. 2008) Actions, § 506, p. 648 [in limitations
context, where contract may sound in both contract and tort, courts sometimes “arbitrarily
assign a ‘gravamen’ to the suit, subjecting it to the shorter tort statute”].)
       Fortunately the cases suggest a more concrete test: a cause of action arises from
protected conduct if the wrongful, injurious act(s) alleged by the plaintiff constitute
protected conduct. (See Coretronic Corp. v. Cozen O’Connor (2011) 192 Cal.App.4th
1381, 1389 [“Determining the gravamen of the claims requires examination of the
specific acts of alleged wrongdoing and not just the form of the plaintiff’s causes of
action.”]; ibid. [court reviews record “to determine what conduct is actually being
challenged”]; Martinez v. Metabolife International, supra, 113 Cal.App.4th 181, 188
[protected speech, though mentioned in complaint, was not gravamen of claims; it was

                                               9
“largely unrelated to and entirely distinct from the wrongful, injury-causing conduct” on
which claims rested]; id. at p. 189 [“wrongful and injury-causing conduct” alleged by
plaintiff was distinct from any engagement by defendant in expressive conduct]; id. at
p. 193 [alleged “wrongful injury producing conduct” was manufacture and sale of
defective product, not labeling and advertising of product]; Scott v. Metabolife Intern.,
Inc. (2004) 115 Cal.App.4th 404, 416-417 [although warranty and fraud causes of action
would require “proof of some speech,” they did not arise of out of protected activities;
“the wrongful injury-producing conduct on which these claims are based arises from the
nature of the defective product”]; Gallimore v. State Farm Fire & Casualty Ins. Co.
(2002) 102 Cal.App.4th 1388, 1399; second italics in original [SLAPP motion would not
lie merely because charges of unlawful claims practices relied on insurer’s submissions to
public agency; insurer’s invocation of statute “confuse[d] [its] allegedly wrongful acts
with the evidence that plaintiff will need to prove such misconduct”]; ibid. [“We thus
conclude that the alleged wrongful acts of State Farm were not done in furtherance of
any claimed right of petition or free speech.”]; City of Cotati v. Cashman (2002) 29
Cal.4th 69, 78, some italics added [for cause of action to “ ‘aris[e] from’ ” protected
activity, “the defendant’s act underlying the plaintiff’s cause of action must itself have
been an act in furtherance of the right of petition or free speech. [Citation.] In the anti-
SLAPP context, the critical point is whether the plaintiff’s cause of action was based on
an act in furtherance of the defendant’s right of petition or free speech. [Citations.]”];
Navellier v. Sletten, supra, 29 Cal.4th 82, 92, second italics added [statute’s “definitional
focus is not the form of the plaintiff’s cause of action but, rather, the defendant’s activity
that gives rise to his or her asserted liability—and whether that activity constitutes
protected speech or petitioning”].)
       We think the foregoing judicial authorities, and the statute itself, are best
understood to mean that a cause of action can only be said to arise from protected

                                              10
conduct if it alleges at least one wrongful act—conduct allegedly breaching a duty and
thereby injuring the plaintiff—that falls within the act’s definition of protected conduct.
       The causes of action at issue here refer to, and may depend on, defendants’ having
entered into the stipulation, which was itself protected conduct; but they do not assert that
there was anything wrongful about that conduct. In this regard the three causes of action
now before us differ from the fraud cause of action, as to which the trial court granted the
SLAPP motion. As the court recognized, that cause of action “ar[o]s[e] from the
stipulation.” The underlying wrongful conduct was defendants’ alleged entry into the
stipulation without the intention to be bound by it, thereby inducing Old Republic to do
likewise and depriving it of control over the settlement funds. With respect to the
remaining three claims, however, there was nothing wrongful about the stipulation itself;
entry into it is not the injurious conduct alleged. Rather, under those three causes of
action Old Republic’s injury arose from defendants’ withdrawal of the funds that were
the subject matter of the stipulation. That is the conduct by which defendants allegedly
breached the contract between the parties, violated a duty of care, and injured Old
Republic. It is that conduct from which these causes of action must be held to arise. For
purposes of the SLAPP statute, the stipulation must be viewed as incidental. (Cf.
Navellier v. Sletten, supra, 29 Cal.4th 82, 92 [recognizing distinction between formation
and breach of settlement agreement, but holding that under facts there, both were
protected conduct].)
       To hold otherwise would produce consequences the Legislature cannot have
intended. If the protected status of an underlying agreement furnished sufficient ground
to invoke the anti-SLAPP statute against a claim for breach of that agreement, it would
follow that every suit to enforce a settlement agreement would be subject at the threshold
to a SLAPP motion. Such a regime would significantly diminish the utility of such
agreements, reduce the incentive for parties to enter into them, and thereby magnify the

                                             11
workload on courts, with attendant delay and expense for those who must resort to them.
It follows that merely citing a settlement agreement as the basis for a duty allegedly
breached by the defendant is not enough, by itself, to bring a cause of action for the
breach within the statute. The trial court correctly concluded that these three causes of
action did not arise from the parties’ stipulation for purposes of the SLAPP act.


   III. The Withdrawal of Funds Was Not Protected Conduct Because It Was Neither
        Communicative Nor Connected with an Issue of Public Interest.
       Given our conclusion that the withdrawal of funds was the wrongful conduct
constituting the gravamen of these causes of action, the question becomes whether that
conduct was itself protected by the statute. Defendants’ entire argument on this point is
devoted to the proposition that withdrawal of the settlement funds was an act in
furtherance of their client’s right to petition, as exercised in the underlying lawsuit. We
find this characterization, even if accepted, insufficient to bring the causes of action at
issue here within the ambit of the statute. Since the allegedly wrongful conduct was not
communicative, it could be brought within the statute’s protection only by showing that it
was connected to a public issue. Failure to make such a showing was fatal to defendants’
motion, insofar as it targeted these causes of action.
       Section 425.16, subdivision (b), describes the activity protected under the statute
as “any act of [the defendant] in furtherance of [the defendant’s] right of petition or free
speech . . . in connection with a public issue.” (Italics added.) Section 425.16,
subdivision (e) identifies four classes of activities that will be deemed to fall within this
description: “(1) any written or oral statement or writing made before a legislative,
executive, or judicial proceeding, or any other official proceeding authorized by law,
(2) any written or oral statement or writing made in connection with an issue under
consideration or review by a legislative, executive, or judicial body, or any other official
proceeding authorized by law, (3) any written or oral statement or writing made in a place

                                              12
open to the public or a public forum in connection with an issue of public interest, or
(4) any other conduct in furtherance of the exercise of the constitutional right of petition
or the constitutional right of free speech in connection with a public issue or an issue of
public interest.” (Italics added.)
       The first two classes of conduct involve forms of speech that satisfy certain
conditions—roughly, that they take place in the course of an official proceeding, or in
connection with an issue under consideration in an official proceeding. The third
category is a sort of hybrid; it involves speech, but conditions protection on both its
circumstances (“in a place open to the public or a public forum”) and content or purpose
(“in connection with an issue of public interest”). (§ 425.16, subd. (e)(3).) The fourth
category is broader than the other three in the sense that it is not limited to speech but
may extend to “any . . . conduct.” (§ 425.16, subd. (e)(4).) It is narrower, however, in
that it applies only if the conduct is undertaken “in furtherance of the exercise of the . . .
right of petition or . . . right of free speech connect[ed] with a public issue or an issue of
public interest.” (§ 425.16, subd. (e)(4).)
       It cannot be seriously suggested that withdrawing funds from a bank account
constitutes communicative conduct so as to fall within any of the first three statutory
categories. It necessarily involves some communication between the account holder and
the bank; that communication may take the form of a “written or oral statement or
writing” such as a check or an instruction to a teller or other agent of the bank. But such
a communication serves merely as a means of effecting the transfer of funds out of the
affected account. It is that transfer, not the communication by which it was effected, that
lies at the heart of Old Republic’s cause of action.
       It follows that if the withdrawal of funds is to be brought within any of the
protected categories, it must be brought within section 425.16, subdivision (e)(4). But
that can only be accomplished if the withdrawal took place “in connection with a public

                                              13
issue or an issue of public interest.” (Id., subd. (e)(4), italics added.) Defendants have
made no attempt to satisfy this condition. Indeed, both parties seem to have overlooked
it. This court, however, has twice acknowledged and applied it in published decisions.
In PrediWave Corp. v. Simpson Thacher & Bartlett LLP (2009) 179 Cal.App.4th 1204,
1226, we wrote that “only one of the four categories of protected activity covers
[noncommunicative] conduct (§ 425.16, subd. (e)(4) . . .) and that type of protected
activity must have taken place ‘in connection with a public issue or an issue of public
interest.’ (See Briggs v. Eden Council for Hope & Opportunity [(1999)] 19 Cal.4th
[1106,] 1117, 1123, 81 Cal.Rptr.2d 471, 969 P.2d 564.)” We were there concerned with
the statute’s applicability to an action by a corporation and other aligned entities against
attorneys who had represented both the corporation and a corporate officer. We observed
that some of the firm’s alleged misdeeds were “[c]learly” not “statements or writings”
protected by the statute. (Id. at p. 1227.) Nor was there any “showing that any of
defendants’ allegedly wrongful conduct, not consisting of statements or writings,
occurred ‘in connection with a public issue or an issue of public interest.’ (§ 425.16,
subd. (e)(4).)” (Ibid.) To that extent, at least, the defendants’ conduct fell outside the
statute’s protection.
       The following year, in Robles v. Chalilpoyil, supra, 181 Cal.App.4th 566, 580,
footnote 2, we addressed a claim arising from the defendant’s activities while engaged as
an expert witness in a wrongful death action. In one cause of action, the defendant was
charged with “(1) falsely testifying in his deposition regarding his presence at the
product-testing session and (2) ‘failing to continue to act as an independent expert and/or
disrupting the prosecution of the [previous] case by entering into a business
relationship’ ” impairing his utility as an expert. (Id. at pp. 575-576.) “The conduct
described in the second allegation,” we observed, “was not a written or oral statement,
nor was it ‘conduct . . . in connection with a public issue or an issue of public interest.’

                                              14
(§ 425.16, subd. (e)(4).)” (Id. at p. 576.) Accordingly it was not within the statute’s
protection. (Ibid.)
       In both of these cases we expressly questioned the soundness of Peregrine
Funding, Inc. v. Sheppard Mullin Richter & Hampton LLP (2005) 133 Cal.App.4th 658,
insofar as that case might imply that the statute’s protection may encompass
noncommunicative conduct unconnected to any public issue. (PrediWave Corp. v.
Simpson Thacher & Bartlett LLP, supra, 179 Cal.App.4th at p. 1226; Robles v.
Chalilpoyil, supra, 181 Cal.App.4th at p. 580, fn. 2.) Needless to say, defendants’ heavy
reliance on that case is unavailing here. The same is true of Thayer v. Kabateck Brown
Kellner LLP (2012) 207 Cal.App.4th 141, which defendants also cite repeatedly. That
was an action against a law firm for its conduct in prosecuting and settling a class action.
(Id. at p. 145.) Defendants cite the case for its holding that the complaint there arose
from protected activity, and thus was subject to a SLAPP motion. But the court did not
discuss whether the specific conduct at issue was communicative or whether, if not, it
was connected with a public issue. To the extent that either case may be understood to
extend the statute’s protection to noncommunicative conduct unrelated to a public issue,
we decline to follow them and adhere instead to our own previous decisions.
       We are not the first or only court to recognize that the statute protects
noncommunicative conduct only when the conduct is undertaken in connection with a
public issue. In Briggs v. Eden Council for Hope & Opportunity, supra, 19 Cal.4th 1106,
1111, the defendants in a libel action brought a SLAPP motion on the ground that the
allegedly defamatory statements were “made in connection with issues pending before or
under consideration by executive and judicial bodies” and thus fell within the first two
categories of section 425.16, subdivision (e). The plaintiffs responded that the statements
were not protected because they “did not involve matters of ‘public significance’ ” as
contemplated by the statute’s declaration of purpose. (Ibid., quoting § 425.16,

                                             15
subdivision (a).)5 The trial court granted the motion and dismissed the action, but the
Court of Appeal reversed, holding “impliedly” that a statement by the defendant receives
statutory protection only if it “addresses an issue of public significance.” (Ibid.) The
Supreme Court reversed, holding that a statement described in subdivision (e)(1) or (e)(2)
of section 425.16 falls under the statute’s protection whether or not the statement—or the
proceeding—concerns a matter of public significance. (Id. at pp. 1109, 1113.) In
reaching this conclusion, the court emphasized that the Legislature had expressly
included a public issue element in section 425.16, subdivisions (e)(3) and (e)(4), while
omitting it from subdivisions (e)(1) and (e)(2). “Where different words or phrases are
used in the same connection in different parts of a statute, it is presumed the Legislature
intended a different meaning. [Citation.] Clauses (3) and (4) . . . , concerning statements
made in public fora and ‘other conduct’ implicating speech or petition rights, include an
express ‘issue of public interest’ limitation; clauses (1) and (2), concerning statements
made before or in connection with issues under review by official proceedings, contain
no such limitation. In light of this variation in phraseology, it must be presumed the
Legislature intended different ‘issue’ requirements to apply to anti-SLAPP motions
brought under clauses (3) and (4) of subdivision (e) than to motions brought under
clauses (1) and (2). [Citation.] . . . [¶] If, as plaintiffs contend, the operative language
in section 425.16, subdivision (b), referring to a person’s exercise of First Amendment
rights ‘in connection with a public issue,’ were meant to function as a separate proof
requirement applicable to motions brought under all four clauses of subdivision (e), no
       5
          “The Legislature finds and declares that there has been a disturbing increase in
lawsuits brought primarily to chill the valid exercise of the constitutional rights of
freedom of speech and petition for the redress of grievances. The Legislature finds and
declares that it is in the public interest to encourage continued participation in matters of
public significance, and that this participation should not be chilled through abuse of the
judicial process. To this end, this section shall be construed broadly.” (§ 425.16,
subd. (a).)

                                              16
purpose would be served by the Legislature’s specification in clauses (3) and (4) that
covered issues must be ‘of public interest.’ ” (Id. at pp. 1117-1118; see Blackburn v.
Brady (2004) 116 Cal.App.4th 670, 675 [“only if the defendant’s alleged acts or
statements fall under the third or fourth categories of subdivision (e) of section 425.16, is
the defendant required to independently demonstrate that the matter is a ‘public issue’
within the statute’s meaning”]; Garretson v. Post (2007) 156 Cal.App.4th 1508, 1515 [“If
the alleged protected activity occurs in the context of a public or official proceeding, as
stated above in (1) or (2), there is no additional requirement that it be connected with an
issue of public importance.”]; Martinez v. Metabolife International, supra, 113
Cal.App.4th 181, 188, italics added [“[A] defendant in an ordinary private dispute cannot
take advantage of the anti-SLAPP statute simply because the complaint contains some
references to speech or petitioning activity by the defendant.”].)
       Again, we are here concerned with only the first, fifth, and sixth causes of action,
sounding respectively in breach of contract, negligence, and declaratory relief. The
conduct at the center of all three causes of action is defendants’ withdrawal and
disbursement of the settlement funds that were the subject of the stipulation between
defendants and counsel for Old Republic. There is no suggestion that this
noncommunicative conduct had any connection to any issue of public concern or interest.
It therefore falls outside the protection of the statute.
       The court properly denied defendants’ motion to summarily dismiss the first, fifth,
and sixth causes of action under the anti-SLAPP statute. Nothing in our opinion should
be understood to suggest that these causes of action are meritorious. We are solely
concerned with the question whether they are subject to the extraordinary remedy of
expedited disposition by special motion to strike. In holding that they are not, we do not
foreclose another pretrial disposition such as summary judgment.



                                               17
                                    DISPOSITION
      The order appealed from is affirmed.


                                       ______________________________________
                                                  RUSHING, P.J.




WE CONCUR:




____________________________________
           ELIA, J.




____________________________________
           MÁRQUEZ, J.




Old Republic Construction Program Group v. The Boccardo Law Firm Inc.
H037989



                                         18
Trial Court:                                 Santa Clara County Superior Court
                                             Superior Court No.: CV203288


Trial Judge:                                 The Honorable
                                             Peter H. Kirwan



Attorneys for Defendant and Appellant        The Boccardo Law Firm Inc.
The Boccardo Law Firm Inc.:                  John C. Stein

                                             Linda S. Votaw




Attorneys for Plaintiff and Respondent       Branson, Brinkop, Griffith & Strong
Old Republic Construction Program Group:     Kenneth W. Sandall




Old Republic Construction Program Group v. The Boccardo Law Firm, Inc.
H037989


                                        19